BURCH, J.
(dissenting). I regret that I am unable to agree with my colleagues in this case. As late as July, 1928, all members of the court as now constituted, except Roberts, J., reaffirmed the prior rule of this state and said: “Having therefore, taken a position which is in accord with the decisions of the great majority of states, and which is approved, at least in some of its parts, by federal decisions, we would not now recede from that position, unless convinced: that such position was erroneous.” State v. Hoffman, 53 S. D. 182, 187, 220 N. W. 615, 617. Yet, when we examine the reasons for the change in our position, we find not one legal reason advanced why our former position was erroneous. The majority opinion points out two rules concerning the admission of evidence obtained by wrongful search: One the rule of the common law that we have heretofore followed, and which is followed in a majority of the states, the other a rule of the federal courts followed in those courts and a few of the states. Then a considerable space is devoted to a review of cases to reach the obvious conclusion that the two rules differ and that we have not been following the federal rule. (I readily concede this, but fail to see any reason in that fact alone for a change.) Then without any attempt to discern the logical and correct rule, the opinion quotes Mr. Justice Holmes as saying in a dissenting opinion: “We must consider the two objects of desire both of which we cannot have and make up our minds which to choose. It is desirable that criminals should be detected, and to that end that all available evidence should be used. It also is desirable that the government should not itself foster and pay for other crimes, when they are the means by which the evidence is to be obtained.” And then chooses the rule for this state in the following language: “We are not unmindful of the fact that the adoption of the federal rule may in some instances enable violators of law to escape merited punishment. * * * And as was said 'by Justice Holmes ‘we are free to choose between two principles of policy’ and we think that the application of the federal rule is choosing the lesser of the two evils.” I am unable to see why judges in interpreting the law must consider the objects of their own desires or occupy themselves in choosing evils for a nation. When confronted with the dilemma of choosing between evils, our major premise is probably wrong, *628and we should look for t'he right. Wien found, I think there will be no such dilemma to confound us.
By this decision we are abandoning the true rule, which is as old as the common law, fortified by unanswerable logic, supported by numerical weight of authority and overwhelming weight of reason, and in its stead are transplanting in full bloom a morbid growth from another jurisdiction, for which no one has ever been able to advance one valid reason. We reverse our former holdings because in a few sporadic instances search warrants have issued upon affidavits not sufficiently showing the facts as to probable cause and it is hoped thereby a recurrence may be prevented. Yet it must be apparent to lawyers (and: they are the ones to whom opinions are addressed) that the danger of a vicious practice is nil, that the efficacy of the proposed remedy is dubious, that of the evils suggested which is the lesser is a debatable question, and that the government does not play an ignoble part simply because some officer of the government violates the law and the so-called greater evil is therefore nonexistent. Having no desire to try my hand at shaping a satisfactory liquor law, and no confidence in my ability to do so, I cannot concur in the majority opinion.
I have referred to the federal rule as a morbid growth. I think it is. The rule grew out of two sound cases, and by a misapplication of those cases has grown abnormally. Those cases are Boyd v. United States, 116 U. S. 616, 6 S. Ct. 524, 29 L. Ed 746, and Weeks v. United States, 232 U. S. 383, 34 S. Ct. 341, 58 L. Ed. 652, L. R. A. 1915B, 834, Ann. Cas. 1915C, 1177.
The Boyd Case involved the enforcement of an act of Congress which the court declared to be unconstitutional. The question arose in an attempt of the government to forfeit 35 cases of polished plate glass, claimed to have been imported in fraud of the customs law. The trial court sought to compel the production of the invoices to be used as evidence. There was no question concerning the regularity of the order; the question involved the right of the government to demand the invoices, search them for incriminating evidence, and, if found, to use the evidence. The court held that in a criminal action defendants could not be compelled to furnish evidence against themselves, that the invoices were private papers' to which the government could have no right unless for evidence and therefore the power to demand the invoices was denied. The *629decision as applied to an unreasonable search and seizure holds that all searches are unreasonable when the government has no right to take or hold for any purpose the property sought by the search. The proceedings were regular. The right to search did not exist. To have held otherwise would have authorized a direct violation of the Constitution. The question arose in an action directly involving the constitutionality of the order of the trial court issued under authority of an act of Congress.
The Weeks Case did not directly involve the constitutional provision against an unreasonable search and seizure. In that case the defendant had been arrested at his place of employment. Other officers went to defendant’s home while he was awaj' and searched for and took certain papers, letters, envelopes, bonds, stock certificates, and other articles. Application was made for their return, and on hearing the trial court ordered a return of property not pertinent as evidence and denied the application as to pertinent matters. The Supreme Court held that the papers and evidence so obtained could not be retained and used as evidence. The gist of the action was the protection of defendant’s right to refuse to furnish evidence against himself. If the government had no right to the property, a refusal to compel its return in a proper action for that purpose would be to' refuse him his property because the other party to the action 'wanted it. Hardly a legal reason for denying an owner possession of his own property. To deny his civil right to possess, his own property would quite effectually compel him to furnish evidence against himself. The court mentions that no warrant was obtained', but it does not appear that such evidence could have been used if obtained under a warrant. The right to search did not exist. The, constitutionality of the act of the officers was not involved. Their act was plainly unconstitutional. Conceding that the officers’ acts were illegal, it was then too late to prevent violence to that constitutional right. Defendant was not seeking redress for that. A return of the property might be far from an adequate remedy. He was guarding another right not yet violated. He was asking for property to which he was entitled as owner and to which the government had no right. The government had no right to the papers at all, except for evidence, and, while the wrongful search was done, defendant’s constitutional right not to furnish evidence against himself had not yet been violated. If *630he could obtain possession, be could prevent its use. It would have been arbitrary and in violation of his constitutional right to have denied his suit.
By a misapplication of the principles enunciated in those two cases, there has developed a -doctrine that in all cases where evidence to be used in a criminal case has been seized by officers of the government in an unlawful search the defendant may by timely application compel its return’ to- him and suppress all evidence in reference thereto. There is a vast difference between searching for and seizing that which may not lawfully be searched for at all, and searching in an unlawful manner for that which may be lawfully searched for and seized. In the former refusal to let defendant retake his property is in practical effect to compel him to furnish the evidence against himself. In the latter the government has a right to the property and' the maimer of its obtaining is of secondary importance to be redressed, but not by destruction of the government’s right of possession. A doctrine that will take property from the rightful possessor and return it to one having no right to it destroys a most valuable property right. A more limited doctrine that permtis the owner to retain his property, but suppresses its use as evidence, destroys an otherwise lawful use. Reason does not support either doctrine. I am strong in support of the Constitution and stand for a liberal construction, so- that not only the letter but the spirit of the Constitution shall govern. I concede that our Constitution is identical in meaning and almost identical in language with the Fourth Amendment to- the federal Constitution, and that federal citations are therefore in point. But I do- not concede that federal decisions are binding on this court in construing our Constitution. It is elementary that they are not. Nor is it at all important that we should be in harmony with them. Yet the majority quote with apparent approval the language of Judge W'hiting that, “if we should find! that the federal decisions are in conflict with a decision of this court, we should hesitate to follow our decision rather than those of a tribunal whose -decisions are entitled to such consideration as those of the Supreme Court of our land.” Surely my colleagues do not approve that as a legal principle. A precedent of our own court is binding until reversed. W'e may adopt and follow it without further discussion if we think best. A precedent of any other jurisdiction is not authority no *631matter how eminent the source from which it springs, unless it is sound in principle. If sound in principle, the precedent of another jurisdiction ought to be followed to the overruling of our own if necessary, except in the few cases governed b)r the law of stare decisis. In an honest search for the law I am willing and anxious to concede every valid reason to sustain the rule announced by the majority. I have great respect for other members of this court and for the decisions of the United 'States Supreme Court, and, when I was not fully satisfied with the reasons, assigned for the rule, I searched for others, but found none.
I concede that the provision against unreasonable search to have any value must have a practical application. And since the government is sovereign, it must voluntarily obey, if there is‘to be obedience. The government ought not to demand law observance of the citizen and itself refuse to obey, and, if we give a practical application to constitutional restrictions upon government action, we cannot apply the common-law doctrine that the king can do no wrong, but must recognize that the government can violate the Constitution. All this I concede. But under elementary principles of agency, before an act of an officer can be charged to the government, it must appear to have been done under color or form of law. If the law under which an officer acts conflicts with the Constitution, it is invalid, and should be so- declared, thereby withdrawing governmental sanction to such act, and the government acting through such agency should retract. Sections 10329-10339, hicluvise, Rev. Code 1919, providing for search warrants in liquor cases, as first enacted, were plainly unconstitutional, and an officer’s act thereunder was in a proper sense an act of the government which the government should be quick to retract because in violation of the Constitution. If that were the situation in this case I should concur in the result reached by the majority. But that is not the situtaion. The law was amended in 1923 (chapter 214, Laws 1923). and that law is constitutional. An officer acting under the provisions of that law violates no constitutional right. It is only when he acts without the -law and in violation of the law that he violates a constitutional rig'ht. Certainly there can be no legal reason to charge the government in such case. When an officer exceeds his authority conferred by law, he steps out of the government service into the role of a citizen and is subject to civil and criminal liability for such acts.
*632Since the doctrine cannot be supported by legal reason, we may consider the policy which is said to support it. As there is so much fanaticism both for and against the liquor laws, and prejudice so often dominates when liquor laws are discussed, let us consider the policy from a standpoint not connected with liquor. Larceny furnishes a convenient example. The constitutional guaranty against unreasonable search and seizure applies as fully to the recovery of stolen property by search as it does to the recovery of liquor by that means. Suppose a bank has been robbed and, a large amount of currency and gold is secreted in a private dwelling. Clues to the location of the property are not many. Suspicions are rife, and a rather inadequate affidavit is used to support a search' warrant. A search is made thereunder, and the property is found. Should the property be returned to the robber and all evidence of the find be suppressed? In view of the large amount of organized crime that now exists, that might not be a good policy. Suppose bank robberies became so common that such searches were of daily occurrence, would that be a reason for adopting such a rule in order to, discourage the officers so that they would make no more searches without more proof, if no search had ever been made that did not result in finding the loot? It might be, but to me it is dubious. Is it necessary in upholding a man’s home as his castle around which the wind may whistle and: “the rain may enter, but the king cannot,” to make it a place of refuge for secreting stolen loot ? I concede we should protect the robber’s constitutional rights when those rights are squarely before us for protection, but I see no, need to-adopt a rule to discourage officers in their zeal. Until some place has been searched where no loot has been found I think we should not concern ourselves with the quantum of evidence used, to initiate the successful searches. The ordinary civil and criminal remedies are available to the injured parties. It seems to me the same principles must apply where liquor is the subject of search. So far there has been no complaint from any one who has been searched illegally, except where liquor has been found and conviction has followed. And: there has been but very little complaint from that source. Apparently officers of this state are anxious and willing to follow the law and not violate any constitutional right of any one. When the demands of the Constitution are known, and the false impression created by the earlier statute *633concerning search for liquor is corrected, I think there will be no cause for fear of general disregard of the law as to search and seizure. The few overzealous who deliberately take a chance will find the civil liability incurred sufficient to curb their zeal. Until there is some evidence of a general disregard of the Constitution by the officers, I see no need for a change of policy in this state.
The federal rule has encouraged! endless collateral suits to try the legality of the manner of obtaining evidence otherwise admissible, and has created technical and unreasonable distinctions. In the instant case under the federal rule our state courts cannot use the evidence, but a federal court can, while in another case, where federal officer's make the search, the federal court will exclude the evidence, and this court will admit it. Such inconsistency arises from a refusal to be bound by elementary principles of agency well known to the profession and the laity alike and the substitution in its stead of a mystic and incomprehensible honor that accepts and shares the dishonorable conduct of faithless and disobedient officers of the particular jurisdiction in which the case is tried, but which honor refuses to be sullied by the unlawful acts of citizens or officers of another jurisdiction. A sheriff may unlawfully search for and obtain evidence and use it in a federal court, but not a state court, while a marshal may obtain evidence by unlawful search and use it is a state court, but not in a federal court. There is no sound reason for such distinction. If it is ignoble to use such evidence obtained b3r a marshal, it is just as ignoble to use it when obtained by the sheriff. The Supreme Court of North Dakota in State v. Fahn, 53 N. D. 203, 205 N. W. 67, 70, says: “The effect of such a distinction is such, that if one, not an officer, enters the house of another, though unlawfully and with felonious intent, he may testify as to what he sees and hears therein, and any property that he may unlawfully appropriate which is otherwise relevant is admissible in evidence in a criminal prosecution against the owner of the house. But if he who enters the house be an officer, the fact that his entry is unlawful, however lawful his intent, closes his eyes and ears and seals his lips and so defiles any property he may seize as to render it abhorrent to and outlawed in a court of justice. If on his unlawful entry he discover evidence of a crime, however heinous it may be, the courts cannot avail themselves of the facts thus discovered by him. If he seize a bottlegger’s still, *634a murderer’s knife, or an anarchist’s bomb, though the still be dripping, the knife wet, and! the time fuse set, they may not be received in evidence, but must be returned to the owner on his application. We cannot subscribe to such a 'distinction. The history of law does not justify it. The state and society are not to •be thus penalized by the courts on account of the injudicious or unlawful acts of an individual.” The only sensible place to draw the line is where it has always been drawn in the law of agency. If the officer follows the command of the law, the government should be charged. If he violates it, the government should not be charged.